NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50319

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00561-SJO

 v.
                                                MEMORANDUM*
AZIZ M. MAALI, a.k.a. Ozzi,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Aziz M. Maali appeals from the district court’s judgment and challenges his

guilty-plea conviction and 12-month-and-one-day sentence for structuring

transactions to evade reporting requirements, in violation of 31 U.S.C.

§ 5324(a)(3), (d)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Maali’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Maali the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Maali waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Maali’s plea. We therefore

affirm as to that issue and dismiss the remainder of the appeal of his conviction.

      Maali also waived the right to appeal most aspects of his sentence. We

dismiss Maali’s sentencing appeal as to those aspects of his sentence that are

covered by the waiver and affirm as to all other issues except as to the three

supervised release conditions, standard conditions five, six, and fourteen, which

are unconstitutionally vague. See United States v. Evans, 883 F.3d 1154, 1162-64

(9th Cir. 2018); see also United States v. Watson, 582 F.3d 974 (9th Cir. 2009) (an

appeal waiver does not bar a constitutional challenge to a supervised release

condition). We remand for the district court to modify these conditions consistent

with our opinion in Evans.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.


                                           2                                     17-50319